ADKINS, Justice.
The motion of movant, Robert L. Adams, III, to proceed in forma pauperis upon a petition for writ of replevin, must be denied for failure to comply with the provisions of Fla.Stat. § 57.081, F.S.A.
Said motion to proceed being denied, this Court is without authority to consider said petition for writ of replevin.
This order is issued without prejudice against movant to proceed in the Court of appropriate jurisdiction for certification of insolvency in the manner required by Fla. Stat. § 57.081, F.S.A., for proceedings in forma pauperis. Such certification can be obtained from the clerk in each action only upon affidavit of insolvency which is supported by a written certificate signed by a a member of The Florida Bar of the county thát he has investigated the applicant’s affidavit and found it to be true, and has investigated the applicant’s claim and believes it to be meritorious as a matter of law.
It is so ordered.
CARLTON, C. J., and BOYD, McCAIN and DEKLE, JJ., concur.